Exhibit 10.1

EXECUTIVE
CHANGE IN CONTROL
SEVERANCE BENEFITS AGREEMENT

THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT (the “AGREEMENT”)
is entered into on October 14, 2013, between Roger Wendelken (“Executive”) and
INTERSIL CORPORATION, a Delaware corporation (the “COMPANY”).

WHEREAS, this Agreement is intended to provide Executive with the compensation
and benefits described herein upon the occurrence of specific events after the
date hereof.

NOW THEREFORE, The Company and Executive hereby agree as follows:

Certain capitalized terms used in this Agreement are defined in Article VI.

ARTICLE I

EMPLOYMENT BY THE COMPANY

1.1Executive is currently employed as an executive of the Company.

1.2 This Agreement shall remain in full force and effect so long as Executive is
employed by Company or its subsidiaries; provided, however, that the rights and
obligations of the parties hereto contained in Articles II through VII shall
survive Two and One Half (2-1/2) years following a Covered Termination (as
hereinafter defined).

1.3The Company and Executive wish to set forth the compensation and benefits
which Executive shall be entitled to receive if Executive’s employment with the
Company terminates following a Change in Control under the circumstances
described in Article II of this Agreement.

1.4The duties and obligations of the Company to Executive under this Agreement
shall be in consideration for Executive’s continued employment with the Company
and Executive’s execution of the general waiver and release described in Section
3.2.

ARTICLE II

SEVERANCE BENEFITS

2.1Entitlement To Severance Benefits.  If Executive’s employment terminates due
to an Involuntary Termination or a Voluntary Termination for Good Reason (as
hereinafter defined) within twelve (12) months following the effective date of a
Change in Control, the termination of employment will be a Covered Termination
and the Company shall pay Executive the compensation and benefits described in
this Article II.  If Executive’s employment terminates, but not due to an
Involuntary Termination or a Voluntary Termination for Good Reason within twelve
(12) months following the effective date of a Change in Control, then the
termination of employment will not be a Covered Termination and Executive will
not be entitled to receive any payments or benefits under this Article II.





-  1  -

--------------------------------------------------------------------------------

 

 

Payment of any benefits described in this Article II shall be subject to the
restrictions and limitations set forth in Article III of this Agreement.

2.2Lump Sum Severance Payment.  The Company shall pay to the Executive his base
pay through the Date of Covered Termination at the rate in effect at the time
Notice of Termination is given, subject to any applicable withholding of
federal, state or local taxes, plus (i) that portion of Executive’s targeted
cash bonus prorated through the Date of Covered Termination, and (ii) all other
amounts to which Executive is entitled under any compensation plan or practice
of the Company at the time such payments are due.  In addition, within thirty
(30) days following a Covered Termination, Executive shall receive a lump sum
payment equal to one hundred percent (100%) of the sum of Annual Base Pay and
Annual Bonus, subject to any applicable withholding of federal, state or local
taxes.

2.3Welfare Benefits.  Following a Covered Termination, Executive and his covered
dependents will be eligible to continue their Welfare Benefits coverage under
any Welfare Benefits plan or program maintained by the Company on the same terms
and conditions (including cost to Executive) as in effect immediately prior to
the Covered Termination, for a period of one (1) year following the Covered
Termination.

With respect to any Welfare Benefits provided through an insurance policy, the
Company’s obligation to provide such Welfare Benefits following a Covered
Termination shall be limited by the terms of such a policy; provided that (i)
the Company shall make reasonable efforts to amend such policy to provide the
continued coverage described in this Section 2.3, and (ii) if a policy providing
health benefits is not amended to provide the continued benefits described in
this Section 2.3, the Company shall pay for the cost of comparable replacement
coverage (or Medigap insurance if Executive qualifies for Medicare) until the
end of the one (1) year period following the Covered Termination.

The Company shall reimburse Executive for any income tax liability due as a
result of the provision of Welfare Benefits under this Article II (and as a
result of any payments due under this paragraph) in order to put Executive in
the same after-tax position as if no taxable Welfare Benefits had been provided.

This Section 2.3 is not intended to affect, nor does it affect, the rights of
Executive, or Executive’s covered dependents, under any applicable law with
respect to health insurance continuation coverage.

2.4Mitigation.  Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by retirement benefits after the date of the Covered Termination, or
otherwise.

ARTICLE III

LIMITATIONS AND CONDITIONS ON BENEFITS



-  2  -

--------------------------------------------------------------------------------

 

 

3.1Withholding of Taxes.  The Company shall withhold appropriate federal, state
or local income and employment taxes from any payments hereunder.

3.2Employee Agreement and Release Prior to receipt of Benefits.  Upon the
occurrence of a Covered Termination, and prior to the receipt of any benefits
under this Agreement on account of the occurrence of a Covered Termination,
Executive shall, as of the date of a Covered Termination, execute an employee
agreement and release in the form attached hereto as Exhibit A.  Such employee
agreement and release shall specifically relate to all of Executive’s rights and
claims in existence at the time of such execution and shall confirm Executive’s
obligations under the Company’s standard form of proprietary information
agreement.  It is understood such employee release and agreement shall comply
with applicable law.  In the event Executive does not execute such release and
agreement within the period required by applicable law, or if Executive revokes
such employee agreement and release within the period permitted by applicable
law, no benefits shall be payable under this Agreement and this Agreement shall
be null and void.

ARTICLE IV

OTHER RIGHTS AND BENEFITS

4.1Nonexclusivity.  Nothing in this Agreement shall prevent or limit Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plans, programs, policies or practices provided by the Company and for which
Executive may otherwise qualify, nor shall anything herein limit or otherwise
affect such rights as Executive may have under any stock option or other
agreements with the Company.  Except as otherwise expressly provided herein,
amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of the Company at or
subsequent to the date of a Covered Termination shall be payable in accordance
with such plan, policy, practice or program.

4.2Parachute Payments.  In the event that any amount or benefit received or to
be received by Executive pursuant to this Agreement (other than payment pursuant
to this Section 4.2), or pursuant to any accelerated vesting or extension of the
exercise period of Company options Executive may be entitled to under the terms
of Executive’s option grants in connection with a Change in Control termination,
would constitute an “excess parachute payment” subject to excise tax under
Section 4999 of the Code, the Company shall pay to Executive the amount of any
such excise tax; provided, however, that no payment shall be made under this
Section 4.2 to the extent that it would reduce Executive’s after-tax income.

4.3      Stock Options, Deferred Stock Units and Performance-Based Equity
Awards.

In the event of a Covered Termination, all stock options, deferred stock units
(“DSUs”) and restricted stock units (“RSUs”) granted to Executive by the Company
during Executive’s employment with the Company then outstanding, other than
awards subject to performance criteria, shall immediately become fully vested
(and with respect to the stock options, fully exercisable).  In the event of a
Covered Termination, performance-based equity awards granted to Executive by the
Company during Executive’s employment with the Company then outstanding
(including performance-based deferred stock units (“PDSUs”), market stock units
(“MSUs”) and market stock options (“MSOs”)) that include terms providing that
the ultimate amount of equity earned by Executive depends on performance
relative to certain performance



-  3  -

--------------------------------------------------------------------------------

 

 

criteria established at the time of the grant by the Compensation Committee of
the Company’s Board of Directors (“Performance Criteria”) for each of one or
more performance periods shall immediately become fully vested (and with respect
to MSOs, fully exercisable) as follows: (a) Executive’s unvested PDSUs, MSUs and
MSOs for which the performance period has been completed shall become fully
vested with the number of shares payable to Executive under a particular grant
being determined using the Performance Criteria for the respective performance
period, (b) Executive’s unvested PDSUs for any performance period in progress
shall become fully vested with the number of shares payable to Executive under a
particular grant being determined applying the Performance Criteria to the
performance level achieved through the last day of the quarter immediately
preceding the Change in Control, (c) Executive’s unvested PDSUs for any
performance period that has yet to begin shall become fully vested with the
number of shares payable to Executive for such performance period  being deemed
to be the same number payable to Executive for the immediately-preceding
performance period, and (d) Executive’s unvested MSUs and MSOs for any
performance period in progress shall become fully vested with the number of
shares payable to Executive under a particular grant being determined by
applying the Performance Criteria to the performance level achieved through the
date of the Change in Control.  All equity awards shall be immediately
exercisable in accordance with the terms of the respective awards.

 

ARTICLE V

NON-ALIENATION OF BENEFITS

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to so
subject a benefit hereunder shall be void.

ARTICLE VI

DEFINITIONS

For purposes of the Agreement, the following terms shall have the meanings set
forth below:

6.1“Agreement” means this Executive Change in Control Severance Benefits
Agreement.

6.2“Annual Base Pay” means Executive’s annual base pay at the rate in effect
during the last regularly scheduled payroll period immediately preceding (i) the
Change in Control or (ii) the Covered Termination, whichever is greater.

6.3“Annual Bonus” means the Executive’s projected or estimated annual cash
incentive bonus at target for the fiscal year of the Company in which
termination of Executive’s employment occurs.

6.4“Change in Control” means the consummation of any of the following
transactions after the date hereof:

(a)the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in



-  4  -

--------------------------------------------------------------------------------

 

 

the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of liquidation
or dissolution of the Company or an agreement for the sale, lease, exchange or
other transfer or disposition by the Company of all or substantially all (more
than fifty percent (50%)) of the Company’s assets;

(b)any person (as such term is used in Sections 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), is or becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act) directly or
indirectly of 25% or more of the Company’s outstanding Common Stock; or

(c)a change in the composition of the Board of Directors of the Company within a
three (3) year period, as a result of which fewer than a majority of the
directors are Incumbent Directors.  “Incumbent Directors” shall mean directors
who either:

(A)are directors of the Company as of May 15, 2002;

(B)are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the directors of
the Company who are Incumbent Directors described in (A) above at the time of
such election or nomination; or

(C)are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the directors of
the Company who are Incumbent Directors described in (A) or (B) above at the
time of such election or nomination.

Notwithstanding the foregoing, “Incumbent Directors” shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

6.5“Company” means Intersil Corporation, a Delaware corporation, and any
successor thereto.

6.6“Covered Termination” means an Involuntary Termination or a Voluntary
Termination for Good Reason within twelve (12) months following a Change in
Control after the date hereof.  No other event shall be a Covered Termination
for purposes of this Agreement.

6.7“Date of Covered Termination” means the first date following the last date of
Executive’s employment with the Company or its subsidiaries as a result of a
Covered Termination.

6.8“Date of Notice of Termination” means the date the Executive is given notice,
either verbal or written, that his employment with the Company or its
subsidiaries has been or will be terminated.

6.9“Involuntary Termination” means Executive’s dismissal or discharge by the
Company or its subsidiaries (or, if applicable, by the successor entity) for
reasons other than fraud,



-  5  -

--------------------------------------------------------------------------------

 

 

misappropriation or embezzlement on the part of Executive which resulted in
material loss, damage or injury to the Company.  Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for one of these reasons
unless and until there shall have been delivered to Executive a copy of a
resolution, duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Company’s Board of Directors at a meeting of the
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for the Executive, together with Executive’s counsel, to be heard
before the Board of Directors), finding that in the good faith opinion of the
Board of Directors, Executive was guilty of conduct set forth in the immediately
preceding sentence and specifying the particulars thereof in detail.

The termination of an Executive’s employment would not be deemed to be an
“Involuntary Termination” if such termination occurs as a result of the death or
disability of Executive.

6.10“Voluntary Termination for Good Reason” means that the Executive voluntarily
terminates his employment after any of the following are undertaken without
Executive’s express written consent:

(a)the assignment to Executive of any duties or responsibilities which result in
any diminution or adverse change of Executive’s position, status or
circumstances of employment as in effect immediately prior to the Change in
Control of the Company; any removal of Executive from or any failure to reelect
Executive to any of such positions, except in connection with the termination of
his employment for death, disability, retirement, fraud, misappropriation,
embezzlement or any other voluntary termination of employment by Executive other
than Voluntary Termination for Good Reason;

(b)a reduction by the Company in Executive’s Annual Base Pay or targeted annual
cash incentive bonus in effect at the time;

(c)any failure by the Company to continue in effect any benefit plan or
arrangement, including incentive plans or plans to receive securities of the
Company, in which Executive is participating at the time of the Change in
Control of the Company (hereinafter referred to as “Benefit Plans”), or the
taking of any action by the Company which would adversely affect Executive’s
participation in or reduce Executive’s benefits under any Benefit Plans or
deprive Executive of any fringe benefit enjoyed by Executive at the time of the
Change in Control of the Company, provided, however, that Executive may not
terminate for Good Reason following a Change in Control of the Company if the
Company offers a range of benefit plans and programs which, taken as a whole,
are comparable to the Benefit Plans as determined in good faith by Executive;

(d)a relocation of Executive, or the Company’s principal executive offices if
Executive’s principal office is at such offices, to a location more than fifteen
(15) miles from the location at which Executive performed Executive’s duties
immediately prior to the Change in Control of the Company, except for required
travel by Executive on the Company’s business to an extent substantially
consistent with Executive’s business travel obligations at the time of the
Change in Control of the Company;



-  6  -

--------------------------------------------------------------------------------

 

 

(e)any breach by the Company of any provision of this Agreement; or

(f)any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company.

6.11“Welfare Benefits” means benefits providing for coverage or payment in the
event of Executive’s death, disability, illness or injury that were provided to
Executive immediately before a Change in Control, whether taxable or non-taxable
and whether funded through insurance or otherwise, including without limitation
all life and health insurance coverage.

ARTICLE VII

GENERAL PROVISIONS

7.1Section 409A.     Notwithstanding any other provision of this Agreement to
the contrary, any amount payable hereunder, including reimbursements, that is
subject to the requirements of Section 409A of the Code, shall be paid in
compliance with Section 409A of the Code and the regulations issued
thereunder.  If Executive is a “specified employee” within the meaning of
Section 409A of the Code and the regulations issued thereunder, and a payment or
benefit provided for in this Agreement would be subject to additional tax under
Section 409A of the Code if the payment or benefit is paid within six (6) months
after Executive’s “separation from service” (within the meaning of Section 409A
of the Code) then such payment or benefit required under this Agreement shall
not be paid (or commence) until the first day which is six (6) months after
Executive’s separation from service.  In such case, any payments that would
otherwise have been made during such period shall be made to Executive in a lump
sum as soon as administratively feasible upon the earlier of (i) the date that
is six (6) months after termination of Executive’s employment or (ii)
Executive’s death.  In addition, amounts payable hereunder upon Executive’s
termination of employment that are subject to Section 409A of the Code shall
only be paid upon Executive’s “separation from service” as defined under Section
409A of the Code.  Furthermore, notwithstanding any other provision of this
Agreement to the contrary, it is specifically understood and agreed that the
Company may unilaterally amend this Agreement to the extent necessary to effect
compliance with Section 409A of the Code.

7.2Employment Status.  This Agreement does not constitute a contract of
employment or impose on Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee, or (iii) to
change the Company’s policies regarding termination of employment.

7.3Notices.  Any notices provided hereunder must be in writing and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by telex or facsimile) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at his address as listed in the Company’s
payroll records.  Any payments made by the Company to Executive under the terms
of this Agreement shall be delivered to Executive either in person or at his
address as listed in the Company’s payroll records.

7.4Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this



-  7  -

--------------------------------------------------------------------------------

 

 

Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

7.5Waiver.  If either party should waive any breach of any provisions of the
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

7.6Complete Agreement.  This Agreement, including Exhibit A and other written
agreements referred to in this Agreement, constitutes the entire agreement
between Executive and the Company and it is the complete, final, and exclusive
embodiment of their agreement with regard to the subject matter hereof, and
expressly supersedes all other agreements, promises or understandings, whether
oral or written.  This Agreement is entered into without reliance on any promise
or representation other than those expressly contained herein.

7.7Amendment or Termination of Agreement.  This Agreement may be changed or
terminated only upon the mutual written consent of the Company and
Executive.  The written consent of the Company to a change or termination of
this Agreement must be signed by an executive officer of the Company after such
change or termination has been approved by the Compensation Committee of the
Company’s Board of Directors.

7.8Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.9Headings.  The headings of the Articles and sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

7.10Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and Executive may not assign any of
his rights hereunder without the written consent of the Company, which consent
shall not be withheld unreasonably.

7.11Attorneys Fees.  If Executive brings any action to enforce his rights
hereunder, Executive shall be entitled to recover his reasonable attorneys’ fees
and costs incurred in connection with such action if Executive is the prevailing
party in such action.

7.12Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.

7.13Non-Publication.  The parties mutually agree not to disclose publicly the
terms of this Agreement except to the extent that disclosure is mandated by
applicable law.



-  8  -

--------------------------------------------------------------------------------

 

 

7.14Construction of Agreement.  In the event of a conflict between the text of
this Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.

 

[Signatures Appear on the Following Page]

-  9  -

--------------------------------------------------------------------------------

 

Exhibit 10.1

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written above.

 

 

 

 

INTERSIL CORPORATION                             EXECUTIVE

a Delaware Corporation

 

 

 

 

/s/ Thomas C. Tokos

/s/ Roger Wendelken

Thomas C. Tokos

Roger Wendelken

SVP, General Counsel and

SVP, Worldwide Sales

Corporate Secretary

 

 

 

 

Exhibit A:  Employee Agreement and Release

 

 

 

-  10  -

--------------------------------------------------------------------------------

 

 

Exhibit A

Intersil Corporation

Employee Agreement and Release

I understand and agree completely to the terms set forth in the foregoing
agreement.

I hereby confirm my obligations under the Company’s standard form of proprietary
information agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected this
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Agreement, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
Effective Date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment, including
but not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal American with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to provide you
with continued coverage under the Company’s directors and officers liability
insurance policy to the same extent that it has provided such coverage to
previously departed officers and directors of the Company.





A-1

--------------------------------------------------------------------------------

 

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value which I was already entitled.  I further acknowledge that I
have been advised by this writing, as required by the ADEA, that:  (a) my waiver
and release do not apply to any rights or claims that may arise after the
Effective Date of this Agreement; (b) I have the right to consult with an
attorney prior to executing this Agreement; (c) I have twenty-one (21) days to
consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Agreement is executed by me, provided
that the Company has also executed this Agreement by that date (“Effective
Date”).

 

By:______________________________

    

 

 

 

Date:______________________________

--------------------------------------------------------------------------------



A-2

--------------------------------------------------------------------------------